TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00071-CV



                             Thomas P. McDill, Jr., Appellant

                                               v.

                         The Hills of Lakeway POA, Inc., Appellee



        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH DISTRICT
   NO. D-1-GN-02-003497, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Pursuant to communications with the Court, appellant Thomas P. McDill, Jr. no

longer wishes to pursue his appeal and has filed a motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 31, 2006